Citation Nr: 0738578	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-36 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to educational assistance benefits pursuant to 
Chapter 30, Title 38, United States Code, (Montgomery GI Bill 
or Chapter 30 benefits).


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The veteran had active service from October 2000 to April 
2002.  She died in June 2004.  The appellant is the veteran's 
mother.  She is the guardian of her granddaughter, the 
veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Education 
Center at the St. Louis RO that denied the appellant's claim 
for educational assistance benefits under Chapter 30 of the 
Montgomery GI Bill.


FINDINGS OF FACT

1.  The veteran had active service from October 18, 2000, to 
April 19, 2002.  She was retired from service because of 
"disability, temporary."

2.  The record reflects that she died on June [redacted], 2004, of 
respiratory failure due to metastatic medulloblastoma.


CONCLUSION OF LAW

The requirements for payment of education benefits under 
Title 38, United States Code, Chapter 30, have not been met.  
38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. § 21.7280 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156 (a), 3.159 and 3.326 (a) (2007).

In this case, the Board finds that the law, and not the 
evidence, is dispositive and therefore no further duty to 
assist exists.  The VCAA does not affect matters on appeal 
when the issue is limited to statutory interpretation.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where 
law, not the factual evidence, is dispositive); Smith v. 
Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal 
limited to interpretation of law).  

The basic facts in this case are not in dispute.  The veteran 
had active service from October 2000 to April 2002.  She died 
on June [redacted], 2004.

The record reveals that by rating decision dated in July 
2004, service connection for the cause of the veteran's death 
was granted.  It was determined that a review of the claims 
file showed that service connection had previously been 
established for metastatic medulloblastoma to the bone and 
status post craniotomy for medulloblastoma of the cerebellum.  
Since it was determined that the veteran had died as a result 
of a service-connected disability, eligibility to dependents 
educational assistance under the provisions of 38 U.S.C. 
Chapter 35 was granted, effective June [redacted], 2004, the date of 
the veteran's death.

The appellant claims that mistakes were made during the 
veteran's out processing because otherwise she would have 
requested a refund of the money she had paid in to the 
Montgomery Education Bill.

However, the law is very clear that VA will pay a death 
benefit under Chapter 30 of Title 38 only if:  (1) the 
individual either: (i) dies while on active duty, or (ii) 
dies after October 28, 1992, and her date of death is within 
one year after the date of her last discharge or release from 
active duty; and (2) the death of the individual is service 
connected...38 U.S.C. § 21.7280.  While the veteran's death was 
service connected, her death in June 2004 was more than one 
year following her discharge from service in April 2002.  
Unfortunately, there is no provision for a refund of the 
Montgomery Bill Education contributions the veteran made.

The Board has no option but to decide this case in accordance 
with the applicable law; there is no alternative but to deny 
the claim.  Simply put, the United States Supreme Court has 
held that payments of money from the Federal Treasury are 
limited to those authorized by statute.  See for example, 
Office of Personnel Management v. Richmond, 496 U. S. 414, 
426 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002).  
In other words, Congress enacts Federal laws authorizing 
monetary benefits, and, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit; and the benefit cannot be awarded, regardless 
of the circumstances, however unfortunate.  

Since the appellant's claim fails because of absence of legal 
merit, or lack of entitlement under the law, the claim must 
be denied as a matter of law.  Sabonis v. 





Brown, 6 Vet. App. 426 (1994).  Thus, the Board, while 
extremely sympathetic to the appellant's argument, is unable 
to provide a legal remedy.


ORDER

Entitlement to educational assistance under Chapter 30 is 
denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


